 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   RICARDO PEREIRA LUNA,                      Case No. 2:19-cv-00431-JFW (AFM)
12                       Plaintiff,
                                                ORDER DISMISSING COMPLAINT
13                                              WITH LEAVE TO AMEND
            v.
14
     LINDA R. THOMAS, et al.,
15
                         Defendants.
16

17         On January 18, 2019, plaintiff, an inmate in the custody of the Federal Bureau
18   of Prisons (“BOP”), filed a Complaint in this pro se civil rights action. (ECF No. 1.)
19   Plaintiff subsequently filed a verified version of the Complaint on February 22, 2019,
20   and this version is the operative pleading herein. (ECF No. 11.) Plaintiff paid the
21   full filing fee. The Complaint arises from incidents that occurred while plaintiff was
22   a detainee or an inmate at the Metropolitan Detention Center, Los Angeles (“MDC-
23   LA”), the Federal Correctional Institution in Lompoc (“Lompoc”), and the Federal
24   Correctional Institution in Victorville. (ECF No. 11 at 3, 11.) Plaintiff arrived at
25   MDC-LA on April 10, 2014, and he was transferred from MDC-LA to Lompoc in
26   January 2016. (Id. at 11, 14.)
27         Plaintiff names as defendants the BOP (id. at 11); eight federal officials at
28   MCD-LA, including two wardens, medical personnel, and an attorney (id. at 3-5); 23
 1   federal officials at Lompoc, including medical personnel, administrative supervisors,
 2   a warden, an information technician, and a counselor (id. at 5-10); and three
 3   administrative or supervisor officials with the BOP (id. at 10-11). Plaintiff purports
 4   to raise seven claims (id. at 55-67), and he seeks declaratory and monetary relief (id.
 5   at 67-68).
 6         In accordance with the terms of the Prison Litigation Reform Act of 1995
 7   (“PLRA”), the Court on its own motion has screened the Complaint to determine
 8   whether the action is frivolous or malicious; or fails to state a claim on which relief
 9   may be granted; or seeks monetary relief against a defendant who is immune from
10   such relief. See 28 U.S.C. § 1915A; 42 U.S.C. § 1997e(c)(1).
11         The Court’s screening of the pleading under the foregoing statutes is governed
12   by the following standards. A complaint may be dismissed as a matter of law for
13   failure to state a claim for two reasons: (1) “lack of a cognizable legal theory;” or
14   (2) insufficient “facts alleged under a cognizable legal theory.” See, e.g., Kwan v.
15   SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017) (internal quotation marks
16   omitted); see also Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (when
17   determining whether a complaint should be dismissed for failure to state a claim
18   under the PLRA, the court applies the same standard as applied in a motion to dismiss
19   pursuant to Rule 12(b)(6)). In determining whether the pleading states a claim on
20   which relief may be granted, its allegations of material fact must be taken as true and
21   construed in the light most favorable to plaintiff. See, e.g., Soltysik v. Padilla, 910
22   F.3d 438, 444 (9th Cir. 2018). However, the “tenet that a court must accept as true
23   all of the allegations contained in a complaint is inapplicable to legal conclusions.”
24   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        Rather, a court first “discounts
25   conclusory statements, which are not entitled to the presumption of truth, before
26   determining whether a claim is plausible.” Salameh v. Tarsadia Hotel, 726 F.3d
27   1124, 1129 (9th Cir. 2013); see also Chavez v. United States, 683 F.3d 1102, 1108
28   (9th Cir. 2012). Nor is the Court “bound to accept as true a legal conclusion couched

                                               2
 1   as a factual allegation or an unadorned, the-defendant-unlawfully-harmed-me
 2   accusation.” Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (internal quotation
 3   marks and citations omitted).
 4         Further, since plaintiff is appearing pro se, the Court must construe the
 5   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
 6   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518
 7   F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district
 8   court was required to ‘afford [him] the benefit of any doubt’ in ascertaining what
 9   claims he ‘raised in his complaint’”) (alteration in original). Nevertheless, the
10   Supreme Court has held that “a plaintiff’s obligation to provide the ‘grounds’ of his
11   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
12   recitation of the elements of a cause of action will not do. . . . Factual allegations
13   must be enough to raise a right to relief above the speculative level . . . on the
14   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
15   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
16   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure
17   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
18   to ‘state a claim to relief that is plausible on its face.’ . . . A claim has facial
19   plausibility when the plaintiff pleads factual content that allows the court to draw the
20   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
21   citation omitted)).
22         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
23                A pleading that states a claim for relief must contain: (1) a
                  short and plain statement of the grounds for the court’s
24
                  jurisdiction . . .; (2) a short and plain statement of the claim
25                showing that the pleader is entitled to relief; and (3) a
                  demand for the relief sought, which may include relief in
26
                  the alternative or different types of relief.
27

28   (Emphasis added). Further, Rule 8(d)(1) provides: “Each allegation must be simple,

                                                 3
 1   concise, and direct. No technical form is required.” Although the Court must
 2   construe a pro se plaintiff’s pleadings liberally, a plaintiff nonetheless must allege a
 3   minimum factual and legal basis for each claim that is sufficient to give each
 4   defendant fair notice of what plaintiff’s claims are and the grounds upon which they
 5   rest. See, e.g., Brazil v. United States Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir.
 6   1995); McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991) (a complaint must give
 7   defendants fair notice of the claims against them). If a plaintiff fails to clearly and
 8   concisely set forth factual allegations sufficient to provide defendants with notice of
 9   which defendant is being sued on which theory and what relief is being sought against
10   them, the pleading fails to comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d
11   1172, 1177-79 (9th Cir. 1996); Nevijel v. North Coast Life Ins. Co., 651 F.2d 671,
12   674 (9th Cir. 1981). A claim has “substantive plausibility” if a plaintiff alleges
13   “simply, concisely, and directly [the] events” that entitle him to damages. Johnson
14   v. City of Shelby, 574 U.S. 10, 12 (2014). Failure to comply with Rule 8 constitutes
15   an independent basis for dismissal of a pleading that applies even if the claims are
16   not found to be “wholly without merit.” See McHenry, 84 F.3d at 1179.
17         Following careful review of the Complaint, the Court finds that the factual
18   allegations are insufficient to state any claim upon which relief may be granted, and
19   some of the claims appear on the face of the pleading to be barred by the statute of
20   limitations. Further, the pleading fails to comply with Rule 8 because it fails to state
21   a short and plain statement of each claim that is sufficient to give each defendant fair
22   notice of what plaintiff’s claims are and the grounds upon which they rest.
23   Accordingly, the Complaint is dismissed with leave to amend. See Rosati, 791 F.3d
24   at 1039 (“A district court should not dismiss a pro se complaint without leave to
25   amend unless it is absolutely clear that the deficiencies of the complaint could not be
26   cured by amendment.”) (internal quotation marks omitted).
27         If plaintiff desires to pursue this action, he is ORDERED to file a First
28   Amended Complaint no later than thirty (30) days after the date of this Order,

                                                4
 1   remedying the deficiencies discussed below. Further, plaintiff is admonished that,
 2   if he fails to timely file a First Amended Complaint or fails to remedy the deficiencies
 3   of this pleading as discussed herein, the Court will recommend that this action be
 4   dismissed without further leave to amend and with prejudice.1
 5   A.     Statute of Limitations
 6          The Complaint includes a lengthy narrative of events that begins shortly after
 7   plaintiff’s arrival at MDC-LA in April 2014. (ECF No. 11 at 11.) Plaintiff initiated
 8   this civil action when he placed the first version of his Complaint into the mail on
 9   January 11, 2019. (ECF No. 1 at 70-71.)
10          Plaintiff is a federal prisoner who is purporting to raise civil rights claims
11   against federal officials. Such claims arise under Bivens v. Six Unknown Fed.
12   Narcotics Agents, 403 U.S. 388 (1971), and not pursuant to 42 U.S.C. § 1983. See,
13   e.g., Ziglar v. Abbasi, 137 S. Ct. 1843, 1854-55 (2017) (noting that 42 U.S.C. § 1983
14   “entitles an injured person to money damages if a state official violates his or her
15   constitutional right” while Bivens provides an implied cause of action for money
16   damages against individual federal officials for some constitutional violations).2
17
     1   Plaintiff is advised that this Court’s determination herein that the allegations in the Complaint
18   are insufficient to state a particular claim should not be seen as dispositive of that claim.
19   Accordingly, although this Court believes that you have failed to plead sufficient factual matter in
     your pleading, accepted as true, to state a claim to relief that is plausible on its face, you are not
20   required to omit any claim or defendant in order to pursue this action. However, if you decide to
     pursue a claim in a First Amended Complaint that this Court has found to be insufficient, then this
21   Court, pursuant to the provisions of 28 U.S.C. § 636, ultimately may submit to the assigned district
     judge a recommendation that such claim be dismissed with prejudice for failure to state a claim,
22
     subject to your right at that time to file Objections with the district judge as provided in the Local
23   Rules Governing Duties of Magistrate Judges.

24
     2   Plaintiff’s Complaint mentions Bivens (ECF No. 11 at 2), but he purports to raise most of his
     claims pursuant to 42 U.S.C. § 1983 (id. at 2, 55, 59-60, 62, 64-65.) However, because the
25   individual defendants named in the Complaint are all federal officials and not state officials,
     plaintiff cannot allege a claim against any individual defendant under § 1983. Section 1983 “only
26   provides a remedy against persons acting under color of state law” and not against federal officials.
     See, e.g., Ibrahim v. Dep’t of Homeland Sec., 538 F.3d 1250, 1257 (9th Cir. 2008); Hydrick v.
27
     Hunter, 669 F.3d 937, 940 n.3 (9th Cir. 2012) (a suit against a federal official under Bivens “is the
28   federal analog to suits brought against state officials” under § 1983 (quoting Iqbal, 556 U.S. at
     675); Daly-Murphy v. Winston, 837 F.2d 348, 355 (9th Cir. 1987) (allegations “against federal
                                                       5
 1          Civil rights claims pursuant to Bivens are subject to the statute of limitations
 2   applicable to personal injury claims under the law of the state in which the claims
 3   arose. Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004) (a court applies the statute
 4   of limitations for personal injury actions and the forum state’s law regarding tolling
 5   except to the extent inconsistent with federal law); Van Strum v. Lawn, 940 F.2d 406,
 6   410 (9th Cir. 1991) (forum state’s statute of limitations for personal injury claims
 7   applies in Bivens actions); see also Schwarz v. Meinberg, 761 Fed. Appx. 732, 735
 8   (9th Cir. 2019) (citing Jones and Van Strum and stating that the “statute of limitations
 9   for a Bivens claim is equivalent to a personal injury claim in the forum state”) (now
10   citable for its persuasive value pursuant to Ninth Circuit Rule 36-3). Civil rights
11   claims arising in California after 2003 are subject to the two-year limitations period
12   set forth in Cal. Civ. Proc. Code § 335.1. See, e.g., Maldonado v. Harris, 370 F.3d
13   945, 954-55 (9th Cir. 2004). Federal law determines when a civil rights claim
14   accrues. A Bivens cause of action accrues under federal law as soon as a potential
15   “plaintiff knows or has reason to know of the injury” that is the basis of the action.
16   See Western Ctr. for Journalism v. Cederquist, 235 F.3d 1153, 1156 (9th Cir. 2000).
17          In addition, a federal court must give effect to a state’s tolling provisions. See
18   Hardin v. Straub, 490 U.S. 536, 539 (1989). Under California law, the continuous
19   incarceration of a plaintiff is a disability that tolls the statute of limitations for a
20   maximum of two years. See Cal. Civ. Proc. Code § 352.1; see, e.g., Jones, 393 F.3d
21   at 927 (California provides for statutory tolling for a period of up to two years based
22   on the disability of imprisonment); Elliott v. City of Union City, 25 F.3d 800, 802
23   (9th Cir. 1994). Such tolling is applicable only if a plaintiff was imprisoned “at the
24   time the claim accrued.”         Elliott, 25 F.3d at 802-03 (explaining that “actual,
25   uninterrupted incarceration is the touchstone” for assessing tolling for the disability
26   of “post-arrest custody”) (citation omitted)). A pleading may be dismissed on statute
27
     officials acting under color of federal law” fail to give rise to a claim under § 1983; “the only
28   possible action is an action under the authority of Bivens”).

                                                    6
 1   of limitations grounds if “the statute of limitations issues are apparent on the face of
 2   the complaint.” Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir. 2013).
 3         To the extent that plaintiff is raising a civil rights claims against any federal
 4   official named in this action, his claims accrued no later than the day on which he
 5   learned of the events that gave rise to each specific claim. Giving plaintiff the benefit
 6   of any doubt as a pro se litigant and assuming for purposes of determining the
 7   adequacy of plaintiff’s pleading that he has been continually incarcerated since his
 8   arrival at MDC-LA, his uninterrupted incarceration would entitle plaintiff to a
 9   maximum of two years of statutory tolling under California law. See Cal. Code Civ.
10   Proc. § 352.1(a) (expressly limiting tolling arising from incarceration to a period not
11   to exceed two years). Absent other grounds for tolling, therefore, plaintiff’s civil
12   rights claims in this action are time-barred to the extent that they accrued prior to
13   January 2015.
14         Accordingly, the allegations in the Complaint from April 2014 until the end of
15   2014 while plaintiff was held at MDC-LA (ECF No. 11 at 11-12) appear barred by
16   the statute of limitations. In these apparently time-barred allegations, plaintiff
17   references MDC-LA defendants including Buckingham, Casten-Methu, Toh,
18   Sinavsky, Hernandez, and Warden Thomas. (ECF No. 11 at 11-12.) Further,
19   plaintiff does not appear to set forth any specific factual allegations against defendant
20   MDC-LA Warden Shinn. (See id. at 12-14.) After January 2015, these defendants
21   are only mentioned in conclusory and unsupported allegations such as they “denied
22   plaintiff’s right to receive adequate medical care,” “failed to provide treatments,”
23   “caused the plaintiff excessive delays with his medical needs,” or “failed to return
24   plaintiff” for follow-up examinations. (Id. at 13-14.) Because the general allegations
25   from January 2015 until plaintiff’s transfer out of MDC-LA on January 5, 2016 (id.
26   at 14), are unsupported by specific factual allegations against any of these defendants,
27   these conclusory allegations are not presumed true in determining whether plaintiff
28   has stated a plausible claim against the MDC-LA defendants. See, e.g., Chavez, 683

                                                7
 1   F.3d at 1108. As the Supreme Court has made clear, plaintiff must plead “more than
 2   labels and conclusions” to state a plausible claim against a specific defendant.
 3   Twombly, 550 U.S. at 555. Therefore, the Court finds that plaintiff’s Complaint fails
 4   to set forth factual allegations showing that, from January 11, 2015 to the time that
 5   plaintiff initiated this action, any of the MDC-LA defendants were directly involved
 6   in the alleged constitutional violations and fails to plead facts sufficient to show that
 7   any claim against any of these defendants arising after December 2014 “has
 8   substantive plausibility.” See, e.g., Johnson, 574 U.S. at 12.
 9         In sum, from the face of the Complaint, it appears that the civil rights claims
10   against defendants Buckingham, Casten-Methu, Toh, Sinavsky, Hernandez, Shinn,
11   and Thomas are barred by the statute of limitations.
12   B.    Sovereign Immunity
13         The doctrine of sovereign immunity bars suits against the United States and its
14   agencies, absent a waiver. See FDIC v. Meyer, 510 U.S. 471, 475 (1994); Gilbert v.
15   DaGrossa, 756 F.2d 1455, 1458-59 (9th Cir. 1985) (suits against officers and
16   employees of the United States in their official capacities are barred by sovereign
17   immunity absent an explicit waiver). A “waiver of sovereign immunity must be
18   unequivocally expressed in statutory text,” and the waiver must be “clearly evident
19   from the language of the statute.” FAA v. Cooper, 566 U.S. 284, 290 (2012) (internal
20   quotation marks omitted). Absent an express waiver of sovereign immunity, federal
21   courts lack subject matter jurisdiction over cases against the United States and its
22   agencies. FDIC, 510 U.S. at 475.
23         Plaintiff names the BOP, an agency of the United States, as a defendant. (ECF
24   No. 11 at 11.) The United States has not waived its sovereign immunity for
25   constitutional torts or actions brought pursuant to Bivens. See, e.g., FDIC, 510 U.S.
26   at 476-78, 486; Arnsberg v. United States, 757 F.2d 971, 980 (9th Cir. 1985)
27   (rejecting a Bivens claim against federal agencies because there has been no waiver
28   of sovereign immunity under Bivens).           Further, a Bivens claim may only be

                                                8
 1   maintained against federal employees in their individual capacities for monetary
 2   damages. See Ministerio Roca Solida v. McKelvey, 820 F.3d 1090, 1094 (9th Cir.
 3   2016) (“By definition, Bivens suits are individual capacity suits and thus cannot
 4   enjoin official government action.”).
 5         Accordingly, plaintiff may not bring any federal constitutional claims pursuant
 6   to Bivens against the BOP or any federal employee in his or her official capacity
 7   because the Court lacks subject matter jurisdiction over such claims.
 8   C.    Rule 8
 9         Plaintiff’s Complaint violates Rule 8 in that it fails to allege a minimum factual
10   and legal basis for each claim that is sufficient to give each defendant fair notice of
11   what plaintiff’s claims are and which factual allegations allegedly give rise to each
12   claim. The Complaint is 69 pages long, names 34 individual defendants, and purports
13   to raise seven claims.     In each of his claims, plaintiff alleges generally that
14   “defendants violated” his constitutional rights or “defendants allowed” plaintiff to
15   experience pain. (ECF No. 11 at 55, 57, 59-60, 62, 64-65.) Further, plaintiff
16   incorporates most of his extensive factual allegations into several of his claims. (Id.
17   at 55, 57, 59, 65.) In his claims, plaintiff fails to clearly identify which of the many
18   defendants are alleged to have caused each of the alleged violations. Plaintiff’s
19   “Count I,” which appears to be raised against all of the named defendants
20   incorporates factual allegations occurring from 2014 into 2017. (Id. at 55.) In
21   plaintiff’s “Count III,” plaintiff incorporates all of his factual allegations from 2014
22   into 2018, and again generally references “staff” and “defendants.” (Id. at 59-60.)
23   Moreover, both Count I and Count III purport to raise similar claims under the Eighth
24   Amendment for “deliberate indifference to his [serious] medical needs.” (Id. at 55,
25   59.) Plaintiff’s incorporation of factual allegations spanning years and the apparent
26   naming of 34 individual defendants from multiple locations and different institutions
27   in two separate claims that appear to arise from the same alleged constitutional
28   deprivations renders it impossible for each named defendant to determine which

                                                9
 1   factual allegations and claims are being raised against him or her.
 2         The Complaint also references other potential claims, such as the American
 3   with Disabilities Act (“ADA”) (ECF No. 11 at 2, 57), but the ADA does not apply to
 4   the federal government, its agencies, or its officials. According to 42 U.S.C.
 5   § 12131(1), a “public entity” is defined as a state or local government or an agency
 6   of a state or local government. Therefore, the BOP, which is a federal agency, is
 7   excluded from the coverage of the ADA. See, e.g., Petramala v. United States DOJ,
 8   481 Fed. Appx. 395, 396 (9th Cir. Sept. 25, 2012) (“the federal government, its
 9   agencies, and its officials are either expressly excluded or otherwise exempt” from
10   the ADA) (now citable for its persuasive value pursuant to Ninth Circuit Rule 36-3);
11   United States v. Hiramanek, 2017 U.S. Dist. Lexis 53224, at *13 (E.D. Cal. Apr. 6,
12   2017) (the definition of “public entity” in the ADA “excludes the federal government
13   from the reach of the statute”). Finally, because the ADA also does not apply to
14   individual defendants, see, e.g., Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir.
15   2002) (the “ADA applies only to public entities”), plaintiff may not raise a claim
16   against any named defendant pursuant to the ADA.
17         In addition, plaintiff’s allegations in the Complaint mention a “vitreous
18   hemorrhage”; “glaucoma suspect”; cataract; “discomfort in his right eye”; an
19   “inoperable retinal detachment”; high pressure in his right eye; “severe stage
20   glaucoma”; “zero” pressure or “low pressure” in an eye; pain and sensitivity to light;
21   a “cataract procedure”; a “trabeculectomy”; “pain, twitching, redness, and dryness”
22   in his right eye; a diagnosis of “retinal detachment in right eye”; “excruciating pain”
23   and “flashing lights in right eye”; a “vision decrease to left eye”; “floaters and vision
24   appears to be darkening”; redness and “swollen eye”; “pulsing of eye”; “eye ball
25   deformity”; prescribed eye drops causing a “level of pain of 10”; failure to provide
26   medication for glaucoma; and a diagnosis in February 2018 that his retinal
27   detachment was inoperable. (See, e.g., id. at 12-26, 29, 32, 34-35, 38-42, 45-46, 48-
28   51, 53.)   It is not clear to the Court which of these numerous and possibly

                                                10
 1   contradictory symptoms and medical conditions that plaintiff alleges occurred over
 2   multiple years pertain to which claims against which defendants. For example,
 3   plaintiff alleges that he was diagnosed with retinal detachment in his right eye on
 4   March 16, 2017. (Id. at 32.) Plaintiff’s allegations concerning inadequate medical
 5   treatment for his right eye, however, begin more than two years prior to this
 6   diagnosis. To the extent that plaintiff is purporting to raise a claim against any
 7   defendant for inadequate treatment of a retinal detachment, it is not clear to the Court
 8   which of the factual allegations concerning plaintiff’s myriad symptoms and
 9   extensive medical treatment during several years prior to having been diagnosed with
10   a retinal detachment plaintiff is alleging are relevant to this serious medical need.
11   Similarly, it is not clear to the Court if plaintiff is alleging that one or more defendants
12   failed to treat his glaucoma, or if he is alleging that he was provided with incorrect
13   or ineffective treatment for that medical condition.
14          The Court is mindful that, because plaintiff is appearing pro se, the Court must
15   construe the allegations of the Complaint liberally and must afford plaintiff the
16   benefit of any doubt. That said, the Supreme Court has made clear that the Court has
17   “no obligation to act as counsel or paralegal to pro se litigants.” Pliler v. Ford, 542
18   U.S. 225, 231 (2004). Initially, in determining the plausibility of plaintiff’s claims,
19   the Court discounts plaintiff’s numerous unsupported and conclusory allegations of
20   defendants’ legal responsibility for plaintiff’s constitutional deprivations. (See, e.g.,
21   ECF No. 11 at 14 (multiple defendants “continue to deny plaintiff access to the eye
22   specialist”), at 16 (multiple defendants “continuing delay and interference with eye
23   specialist recommendations” and “continually failed to provide adequate medical
24   care to plaintiff”), at 17 (multiple defendants “continually failed to provide adequate
25   medical care”), at 20 (multiple defendants “continually denied access to adequate
26   medical care” and “failed to properly address plaintiff’s issue”).) Further, because
27   plaintiff appears to raise multiple claims arising from the same factual allegations
28   against all defendants and incorporates most of his lengthy factual allegations that

                                                 11
 1   span years into most of his claims, but all defendants named in this action are not
 2   alleged to have participated in all parts of the alleged events, the Court finds that
 3   plaintiff’s Complaint fails to meet the minimal requirement of Rule 8 that a pleading
 4   allow each defendant to discern what he or she is being sued for. See McHenry, 84
 5   F.3d at 1177; see also Twombly, 550 U.S. at 555 (“[f]actual allegations must be
 6   enough to raise a right to relief above the speculative level”).
 7         Accordingly, the Court finds that plaintiff’s Complaint violates Rule 8 because
 8   it fails to set forth a simple, concise, and direct statement of the factual basis of each
 9   of plaintiff’s claims against each defendant. If plaintiff wishes to state any federal
10   civil rights claim that is not barred by the statute of limitations against any defendant,
11   plaintiff should set forth separate claims stating his factual allegations for each such
12   claim against each defendant under the standards set forth above. Plaintiff’s factual
13   allegations must be “sufficient to show that [each] claim has substantive plausibility.”
14   Johnson, 574 U.S. at 12.
15   D.    Bivens
16         In his Complaint, plaintiff names the BOP as a defendant (ECF No. 11 at 11),
17   and he purports to raise constitutional claims against all “defendants” (id. at 55, 59-
18   60, 62, 64, 65). Bivens is by definition an implied cause of action against federal
19   officials in their individual capacities to provide money damages, and a Bivens claim
20   may not be raised against a federal government agency such as the BOP. See FDIC,
21   510 U.S. at 486 (1994) (no Bivens cause of action exists for damages against agencies
22   of the federal government); Ministerio Roca Solida, 820 F.3d at 1093-94 (a Bivens
23   action “does not encompass injunctive and declaratory relief” requiring official
24   government action). Accordingly, plaintiff may not raise any constitutional claims
25   pursuant to Bivens against the BOP.
26         Further, a cause of action pursuant to Bivens has been extended to cover only
27   limited constitutional violations. It is necessary to determine the availability of a
28   Bivens remedy at the earliest possible stage in litigation. Hernandez v. Mesa, 137

                                                12
 1   S. Ct. 2003, 2006 (2017). In addition, the Supreme Court “has made clear that
 2   expanding the Bivens remedy is now a ‘disfavored’ judicial activity.” Abbasi, 137
 3   S. Ct. at 1857 (citing Iqbal, 556 U. S. at 675). In deciding whether to find an implied
 4   cause of action, the Court first must determine if this “case is different in a
 5   meaningful way from previous Bivens cases decided by [the Supreme] Court.”
 6   Abbasi, 137 S. Ct. at 1859. If a case presents a new context for a Bivens action, then
 7   a damages remedy may only be extended (1) if the plaintiff has no “other adequate
 8   alternative remedy” and (2) there are no “special factors” that would cause the court
 9   to believe that Congress rather than the courts should authorize a suit for money
10   damages. See Rodriguez v. Swartz, 899 F.3d 719, 738 (9th Cir. 2018).
11         To the extent that plaintiff is purporting to raise any claims arising from alleged
12   due process violations, retaliation, inhumane conditions of confinement, or denial of
13   access to the courts pursuant to the First, Fifth, or Seventh Amendments (see ECF
14   No. 11 at 43, 54, 62-65), the Supreme Court has not recognized a Bivens remedy in
15   any of these contexts. The only contexts in which the Supreme Court has recognized
16   a Bivens remedy are for claims seeking damages against federal officials arising
17   from: (1) a violation of the Fourth Amendment for allegedly unreasonable searches
18   and seizures in connection with unauthorized electronic surveillance (Bivens, 403
19   U.S. 388); (2) a violation of the Fifth Amendment’s Due Process Clause for gender
20   discrimination in employment (Davis v. Passman, 442 U.S. 228 (1979)); and (3) a
21   violation under the Eighth Amendment’s Cruel and Unusual Punishment Clause for
22   failure to provide constitutionally adequate medical treatment to a prisoner (Carlson
23   v. Green, 446 U.S. 14 (1980)). See Abbasi, 137 S. Ct. at 1854-55; Vega v. United
24   States, 881 F.3d 1146, 1152 (9th Cir. 2018).
25         In Abbasi, the Supreme Court found that claims under the Fifth Amendment
26   challenging a detention policy that allegedly imposed restrictive conditions of
27   confinement for detainees constituted a new Bivens context because the claims “bear
28   little resemblance to the three Bivens claims the [Supreme] Court has approved in the

                                               13
 1   past.” 137 S. Ct. at 1860. Similarly, to the extent that plaintiff is purporting to raise
 2   a claim against any defendant for allegedly unconstitutional conditions of his
 3   confinement, the Supreme Court has rejected such an expansion of Bivens liability in
 4   Abbasi. See, e.g., Schwarz, 761 Fed. Appx. at 734-75 (finding an Eighth Amendment
 5   claim for unsanitary prison cell conditions to be a new context that “resembles the
 6   conditions of the [sic] confinement claim the Supreme Court rejected in Abbasi”).
 7         In addition, any claims plaintiff may be raising against supervisory officials
 8   would also arise in a new context because the Supreme Court has not extended a
 9   Bivens remedy against any federal official under a theory of respondeat superior. See,
10   e.g., Iqbal, 556 U.S. at 677 (in a Bivens action, “each Government official . . . is only
11   liable for his or her own misconduct”).         Previously, the Supreme Court has
12   recognized Bivens remedies only against individual government officers directly
13   responsible for an alleged injury, not against supervisory officials. See Abbasi, 137
14   S. Ct. at 1860 (“[A] Bivens claim is brought against the individual official for his or
15   her own acts, not the acts of others.”); Schwarz, 761 Fed. Appx. at 735 (“extending
16   Bivens remedies to [plaintiff’s] claims against regional and national BOP officials
17   . . . undermines the purpose of Bivens liability – to deter individual government
18   officials, not their supervisors or the agency, from engaging in unconstitutional
19   conduct”). Further, if plaintiff purports to raise a due process claim against any
20   defendant arising from the allegedly inadequate processing of or failure to process
21   his administrative grievances, a prisoner has no federal constitutional right to an
22   effective grievance or appeal procedure and the mere participation of a prison official
23   in plaintiff’s administrative appeal process is an insufficient basis on which to state
24   a federal civil rights claim against such defendant. See Ramirez v. Galaza, 334 F.3d
25   850, 860 (9th Cir. 2003) (holding that a prisoner has no constitutional right to an
26   effective grievance or appeal procedure); Mann v. Adams, 855 F.2d 639, 640 (9th
27   Cir. 1988) (an inmate has “no legitimate claim of entitlement to a grievance
28   procedure”); see also Larkin v. Watts, 300 Fed. Appx. 501, 502, 2008 WL 4946284,

                                                14
 1   at *1 (9th Cir. Nov. 12, 2008) (prisoner’s “claim that the defendants improperly
 2   processed his administrative complaints or grievances does not give rise to a
 3   cognizable constitutional or Bivens claim”) (now citable for its persuasive value
 4   pursuant to Ninth Circuit Rule 36-3). 3
 5   E.     Eighth Amendment Claim Regarding Medical Care
 6          Plaintiff appears to be alleging that all defendants violated the Eighth
 7   Amendment by acting with deliberate indifference in providing medical care for one
 8   or more serious medical needs. To state a claim under the Eighth Amendment for
 9   constitutionally inadequate medical care, a prisoner must show that a specific
10   defendant was deliberately indifferent to his serious medical needs. See Helling v.
11   McKinney, 509 U.S. 25, 32 (1993); Estelle, 429 U.S. at 106. “This includes both an
12   objective standard – that the deprivation was serious enough to constitute cruel and
13   unusual punishment – and a subjective standard – deliberate indifference.” Colwell
14   v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (internal quotation marks omitted).
15   As set forth above, it is not clear from the factual allegations in the Complaint which
16   of plaintiff’s issues with his eyes are alleged to constitute a serious medical need at
17   what time. “A medical need is serious if failure to treat it will result in significant
18   injury or the unnecessary and wanton infliction of pain.” Peralta v. Dillard, 744 F.3d
19   1076, 1081 (9th Cir. 2014) (en banc) (internal quotation marks omitted).
20          To meet the objective element of a deliberate indifference claim, “a prisoner
21   must demonstrate that the prison official acted with deliberate indifference.” See
22   Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (internal quotation marks
23   omitted). Deliberate indifference may be manifest by the intentional denial, delay,
24   or interference with a prisoner’s medical care. See Estelle, 429 U.S. at 104-05. The
25
     3  Because plaintiff’s Complaint violates Rule 8, the Court cannot discern what claims plaintiff is
26
     purporting to raise against which defendants based on which factual allegations, and the Court
27   cannot complete the Bivens analysis by determining whether other adequate alternative remedies
     existed to address any constitutional claim plaintiff may be raising. See, e.g., Rodriguez, 899 F.3d
28   at 738.

                                                     15
 1   prison official to be held liable, however, “must not only ‘be aware of facts from
 2   which the inference could be drawn that a substantial risk of serious harm exists,’ but
 3   that person ‘must also draw the inference.’” Toguchi, 391 F.3d at 1057 (quoting
 4   Farmer v. Brennan, 511 U.S. 825, 837 (1994)); see also Colwell, 763 F.3d at 1066
 5   (a “prison official is deliberately indifferent . . . only if the official knows of and
 6   disregards an excessive risk to inmate health and safety” (internal quotation marks
 7   omitted)).   Here, as discussed above, plaintiff references all defendants in his
 8   constitutional claims. Plaintiff also repeatedly states conclusory allegations that
 9   groups of defendants knew of plaintiff’s serious medical needs without alleging
10   specific facts to show that each defendant was subjectively aware of plaintiff’s
11   medical needs or had drawn the inference that plaintiff faced a substantial risk of
12   serious harm without immediate additional medical treatment. For example, plaintiff
13   alleges that seven defendants “failed to provide obvious urgent medical care” that
14   plaintiff “needed to treat the retinal detachment,” apparently in March 2017, but
15   plaintiff also alleges that he was “informed” that he was suffering from a retinal
16   detachment on May 22, 2017. (ECF No. 11 at 33-34.) To the extent plaintiff wishes
17   to allege that a specific defendant failed to provide “urgent medical care,” he should
18   set forth factual allegations plausibly suggesting that the denial of treatment by each
19   such defendant “was medically unacceptable under the circumstances, and made in
20   conscious disregard of an excessive risk to [the inmate]’s health.” Rosati, 791 F.3d
21   at 1039 (alteration in original, internal quotation marks omitted).
22         In his Complaint, plaintiff has failed to set forth specific factual allegations
23   raising a reasonable inference that each named defendant was deliberately indifferent
24   to a serious medical need at a specific time during the several years that plaintiff
25   received medical treatment for his multiple eye problems. Plaintiff’s bald and
26   conclusory allegations in the Complaint altogether fail to nudge a claim against each
27   defendant arising from allegedly inadequate medical care “across the line from
28   conceivable to plausible.” See Twombly, 550 U.S. at 570. Accordingly, in order to

                                               16
 1   state a plausible claim that specific prison officials caused delays in plaintiff’s
 2   medical treatment that resulted in an “inoperable retinal detachment” in one of
 3   plaintiff’s eyes (ECF No. 11 at 2), plaintiff should set forth a short and plain statement
 4   of each claim showing “simply, concisely, and directly [the] events” that entitle him
 5   to damages from each defendant. Johnson, 574 U.S. at 12.
 6         The Court also notes that the Complaint includes allegations that plaintiff was
 7   examined by “eye specialists,” optometrists, and ophthalmologists more than 15
 8   times and had a cataract removed, prior to receiving a diagnosis of retinal detachment
 9   in May 2017. (Id. at 12-4, 16, 17, 22-27, 30, 32.) To the extent plaintiff alleges that
10   the numerous medical professionals who treated his eyes prior to May 2017
11   incorrectly diagnosed the symptoms that plaintiff reported suffering in his eyes at
12   different times, an inadvertent failure to provide adequate medical care, negligence,
13   or a difference of opinion over proper medical treatment are insufficient to constitute
14   an Eighth Amendment violation. See Estelle v. Gamble, 429 U.S. 97, 105-07 (1976);
15   Toguchi v. Chung, 391 F.3d 1051, 1059-60 (9th Cir. 2004); Sanchez v. Vild, 891 F.2d
16   240, 242 (9th Cir. 1989); Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d
17   404, 407 (9th Cir. 1985). “[A] complaint that a physician has been negligent in
18   diagnosing or treating a medical condition does not state a valid claim under the
19   Eighth Amendment. Medical malpractice does not become a constitutional violation
20   merely because the victim is a prisoner.” Estelle, 429 U.S. at 106.
21   F.    Federal Tort Claims Act
22         In his Count IV, plaintiff purports to raise tort claims pursuant to the Federal
23   Tort Claims Act (“FTCA”) against “defendants” and seeks to hold the United States,
24   the BOP, and “all defendants jointly and severally liable for all relief requested and
25   damages awarded under the FTCA.” (ECF No. 11 at 60-62.) However, the only
26   proper defendant in an FTCA claim is the United States. See Kennedy v. United
27   States Postal Serv., 145 F.3d 1077, 1078 (9th Cir. 1998); Douglas v. BOP Dir., 2019
28   U.S. Dist. LEXIS 201629, at *4-*5, 2019 WL 6170734 (C.D. Cal. Nov. 20, 2019)

                                                17
 1   (“The FTCA can only be asserted against the United States and not against individual
 2   employees, in either their official or individual capacities.”). It is not clear that
 3   plaintiff has named the United States as a defendant in this action.
 4         Further, to state a cognizable claim pursuant to the FTCA, plaintiff must
 5   affirmatively allege the timely filing of an administrative claim. See McNeil v.
 6   United States, 508 U.S. 106, 111 (1993); Munns v. Kerry, 782 F.3d 402, 413 (9th Cir.
 7   2015) (FTCA requires that a claimant first provide written notification of the incident
 8   giving rise to the injury, accompanied by a claim for money damages to the federal
 9   agency responsible for the injury). Pursuant to 28 U.S.C. § 2401(b), a claimant must
10   present an administrative claim against the United States to the appropriate Federal
11   agency within two years from the time the claim accrues, and he then has six months
12   from the denial of an administrative FTCA claim to file a complaint in federal court.
13   A claim is timely only if it has been submitted to the appropriate federal agency
14   within two years of its accrual and has been filed in federal court within six months
15   of the federal agency’s final decision. See Redlin v. United States, 921 F.3d 1133,
16   1136 (9th Cir. 2019) (§ 2401(b) contains two “separate timeliness requirements,” and
17   a claim is timely only if it complies with both requirements). FTCA’s time bars,
18   however, are subject to equitable tolling. See United States v. Kwai Fun Wong, 575
19   U.S. 402, 420 (2015).
20         Here, plaintiff’s Complaint states without any supporting facts that plaintiff
21   “exhausted his administrative remedy,” but he fails to allege which of the grievances
22   he references constituted notice of each FTCA claim or claims. (ECF No. 11 at 11.)
23   Plaintiff alleges that he filed “an informal resolution (grievance)” on August 31, 2016
24   (id. at 21-22), a “grievance” on February 8, 2017 (id. at 30), a grievance with the
25   “Grievance System” on February 15, 2017 (id. at 31), a “grievance” on June 5, 2017
26   (id. at 47), a “grievance” on June 12, 2017 (id. at 50), and a “grievance” on
27   December 15, 2018 (id. at 53). He also references “complaints” that he filed without
28   specifying what claim any complaint or grievance raised (id. at 54). Plaintiff does

                                               18
 1   not allege the outcome of any grievance.
 2         In his Count IV, plaintiff purports to raise a claim for the intentional infliction
 3   of emotional distress, and he incorporates into his Count IV his factual allegations in
 4   the Complaint beginning in early 2016. (ECF No. 11 at 60.) Plaintiff, however, does
 5   not point to any specific grievance or administrative complaint as satisfying his duty
 6   to exhaust his tort claim(s) against the United States. (See id. at 60-62.) Because
 7   plaintiff fails to clearly allege that he presented a claim within two years of the date
 8   his claim(s) pursuant to FTCA accrued í and fails to allege when any administrative
 9   claim was denied í he has failed to meet his burden of alleging the timely filing of
10   an administrative claim for each FTCA claim raised in the Complaint or that he filed
11   this action within six months of the final denial of such administrative claim. If
12   plaintiff wishes to pursue an FTCA tort claim against the United States in a First
13   Amended Complaint, he should set forth facts showing his timely filing of an
14   administrative claim for each such FTCA claim.
15                                       ************
16         If plaintiff still desires to pursue this action, he is ORDERED to file a First
17   Amended Complaint no later than thirty (30) days after the date of this Order,
18   remedying the pleading deficiencies discussed above. The First Amended Complaint
19   should bear the docket number assigned in this case; be labeled “First Amended
20   Complaint”; and be complete in and of itself without reference to the original
21   Complaint, or any other pleading, attachment, or document.
22         The clerk is directed to send plaintiff a blank Central District civil rights
23   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that
24   he must sign and date the civil rights complaint form, and he must use the space
25   provided in the form to set forth all of the claims that he wishes to assert in a First
26   Amended Complaint, and plaintiff should set forth a simple, concise, and direct
27   statement of the factual basis of each claim against each defendant named in this
28   action.

                                                19
 1         In addition, if plaintiff no longer wishes to pursue this action, then he may
 2   request a voluntary dismissal of the action pursuant to Federal Rule of Civil
 3   Procedure 41(a). The clerk also is directed to attach a Notice of Dismissal form for
 4   plaintiff’s convenience.
 5         Plaintiff is further admonished that, if he fails to timely file a First
 6   Amended Complaint, or he fails to remedy the deficiencies of this pleading as
 7   discussed herein, then the Court will recommend that the action be dismissed
 8   with prejudice on the grounds set forth above and for failure to diligently
 9   prosecute.
10         IT IS SO ORDERED.
11

12   DATED: 1/28/2020
13
                                             ____________________________________
14                                               ALEXANDER F. MacKINNON
15                                           UNITED STATES MAGISTRATE JUDGE

16

17   Attachment: Civil Rights Complaint (Form CV-066)
                 Notice of Dismissal (Form CV-009)
18

19

20

21

22

23

24

25

26

27

28

                                               20
